U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 Commission File Number 000-28753 FREESTONE RESOURCES, INC. (Exact name of small business issuer as specified in its charter) Nevada 33-0880427 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Republic Center, Suite 1350 325 N. St. Paul Street Dallas, TX 75201 (Address of principal executive offices) (214) 880-4870 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes |X| No | | Indicate by check mark whether the Registrant is a large accredited filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accredited filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accredited Filer[ ] Accelerated Filer [ ] Non-Accredited Filer [ ] Smaller Reporting Company[X] Indicate by check mark whether theregistrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes || No |X| As ofMay 12, 2010 there were 72,218,994 shares of Common Stock of the issuer outstanding. Freestone Resources, Inc. Consolidated Balance Sheets As of March 31, 2010 and June 30, 2009 Assets (Unaudited) (Audited) March 31, June 30, Current Assets: Cash $ $ Accounts receivable - Deposits and other assets Total Current Assets Fixed assets, net of accumulated depreciation of $3,774 and $1,915 Other assets Investment in Bleeding Rock - Licenses - Intangible asset - Goodwill - Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Accounts payable-related party - Accrued expenses - Stock to be issued - Note payable to bank - Notes payable-related parties Line-of-credit - Total Current Liabilities Long-term Liabilities: Asset retirement obligations Total Liabilities Stockholders' Equity (Deficit): Common stock, $.001 par value, 100,000,000 shares authorized, 68,418,994 and 35,115,260 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders’Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Freestone Resources, Inc. Consolidated Statements of Operations For the Three and Nine Months Ended March 31, 2010 and 2009 (unaudited) Three Months Ended March31, 2010 Three Months Ended March 31, 2010 Six Months Ended March 31, 2010 Six Months Ended March 31, 2010 Revenue: Oil and gas revenues resulting from research activities $ Total revenue resulting from research activities Operating expenses: Cost of revenue - - Lease operating costs Depreciation and depletion Impairment expense - - - General and administrative Total operating expenses Operating loss ) Other income (expense): Gain on settlement of debt - - Interest income (expense) Other income (expense) - Total other income (expense) ) ) Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 3 Freestone Resources, Inc. Consolidated Statement of Stockholders’ Equity For the Year Ended June 30, 2009 and the Nine Months Ended March 31, 2010 (Unaudited) Common Stock Additional Accumulated Shares Amount Paid in Capital Deficit Total Balance, June 30, 2008 $ $ $ ) $ Common stock issued for services - Common stock issued for note payable - Common stock – cancelled ) ) - - Net loss ) ) Balance, June 30, 2009 $ $ $ ) $ ) Common stock issued for acquisition of EOS - Commonstock issued for cash - Net loss ) ) Balance,March 31, 2010 $ $ $
